Citation Nr: 9936122	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-44 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1961.  The veteran died on February [redacted] 1996.  The appellant 
is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the appellant's 
claim as not well grounded.  


FINDINGS OF FACT

1.  The veteran died on February [redacted] 1996 at the age of 79 
years as a result of acute myocardial infarction, due to 
coronary atherosclerosis, with other significant conditions 
contributing to death of congestive heart failure and 
diabetes mellitus. 

2.  At the time of the veteran's death, service connection 
was in effect for plantar warts of the left foot with 
secondary hammertoes, rated 10 percent disabling.  

3.  There is no competent medical evidence of a nexus between 
the veteran's fatal acute myocardial infarction, or coronary 
atherosclerosis, and his periods of military service or any 
disability attributable thereto. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno, 6 Vet. App. at 469.  The truthfulness of 
evidence for the purpose of determining whether the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well grounded will be 
presumed, as required by Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.

The appellant, widow of the veteran, contends that service 
connection is merited for the cause of the veteran's death.  
The appellant argues that the veteran's heart disorders in 
service, hypertension and premature ventricular beats, 
contributed to the immediate cause of his death by acute 
myocardial infarction.  She also contends that operational 
fatigue he experienced in service resulted in stress which 
contributed to his fatal heart condition.  

The Certificate of Death reflects that the veteran died on 
February [redacted] 1996 at the age of 79 years as a result of acute 
myocardial infarction, due to coronary atherosclerosis, which 
had onset of years prior.  Other significant conditions 
listed as contributing to death were congestive heart failure 
and diabetes mellitus. 

The evidence of record includes service medical records, 
which reflect that during service and at the retirement 
examination in February 1961, the veteran was noted to have 
experienced occasional premature ventricular contractions.  
These were noted to decrease after exercise.  On March 14, 
1962, the veteran's blood pressure readings in service were 
128/98; at the February 1961 retirement examination, blood 
pressure readings were 130/88.  During service in August 
1944, the veteran was suspected to have moderate operational 
fatigue.  He was returned to full duty in November 1944.  

Post-service private treatment records reflect that in 1962 
the veteran continued to have premature ventricular beats.  
At a VA compensation examination in September 1969, the 
veteran was diagnosed with hypertensive vascular disease and 
occasional premature ventricular contractions (by history), 
asymptomatic and not disabling.  In January 1972 the veteran 
experienced an acute myocardial infarction, with subsequent 
treatment also for arrhythmias and hypotension.  Based on the 
history presented at an examination in May 1974, a private 
physician, Gene Profant, M.D., wrote that the premature beats 
in 1960 "seemed to be related to coffee intake."  In 
letters dated in 1975 and 1976, Dr. Profant noted that the 
veteran was suffering from job-related stress or anxiety and 
fatigue, or a chronic tension state, in large part by 
occupational history.  In 1991, the veteran was diagnosed 
with arteriosclerotic vascular disease, and in 1992 was 
diagnosed with arteriosclerotic heart disease, congestive 
heart failure, angina pectoris, and hyperlipidemia. 

At the time of the veteran's death in 1996, service 
connection was in effect for plantar warts of the left foot 
with secondary hammertoes, rated 10 percent disabling.  
Service connection for premature heart beats, or hypertensive 
vascular disease, had been denied by an October 1969 rating 
decision. 

In written submissions and at a personal hearing in November 
1999 before the undersigned member of the Board, sitting at 
Los Angeles, California, the appellant testified that: the 
veteran began taking medication, perhaps Inderal, in 1962; 
the veteran retired from his civilian job in 1977 due to 
severe heart problems; and, prior to 1977, the veteran 
complained of heart problems.  The appellant also testified 
as to her belief that the veteran's acute myocardial 
infarction was service related.  

After a review of the evidence, the Board finds that what is 
lacking in this appellant's case is competent medical 
evidence of a nexus between any primary or contributory cause 
of the veteran's death by acute myocardial infarction, or 
coronary atherosclerosis, and the veteran's periods of 
military service, or any disability attributable thereto.  
There is no competent medical evidence of record to relate 
the veteran's in-service premature ventricular contractions, 
blood pressure readings, or fatigue syndrome to his cause of 
death in February 1996 by acute myocardial infarction, due to 
coronary atherosclerosis.  Similarly, there is no competent 
medical evidence of record to relate the veteran's in-service 
disorders to the contributing causes of death of congestive 
heart failure or diabetes mellitus.  Likewise, there is no 
competent medical evidence of record of a nexus between 
reported continuous post-service symptomatology, including 
premature ventricular contractions, and the veteran's 
terminal or contributing heart disorders.  See Savage.

The Board notes the appellant's sincere belief that the 
veteran developed a heart condition in service, including 
that the veteran actually had hypertension in service, and 
that these conditions were related to his fatal or 
contributing heart conditions, and that fatigue syndrom 
diagnosed in 1944 during service contributed stress which 
caused or contributed to the veteran's terminal heart 
disorders.  With regard to the appellant's assertion of 
etiology, a lay person is competent to describe symptoms 
observed, but is not competent to offer evidence which 
requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Grottveit, 5 Vet. App. at 93; Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995).  If the only evidence 
on a medical issue is the testimony of a lay person, the 
claimant does not meet the burden imposed by 38 U.S.C. 
section 5107(a) and does not have a well-grounded claim.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

With regard to the appellant's personal hearing testimony 
that a physician or medical expert advised her that the cause 
of the veteran's death was due to a long history of 
hypertensive vascular disease and/or premature ventricular 
heart condition, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
such an account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995). 

The May 1996 rating decision included in its reasons and 
bases that premature beats in service were not shown to be 
related to hypertensive vascular disease which appeared after 
service, and that the evidence failed to show a nexus between 
the medical findings for premature beats during service and 
the subsequent development of cardiovscular disease which 
ultimately resulted in the veteran's death.  The rating 
decision advised the appellant that, in order to establish a 
well-grounded claim, it was necessary to provide evidence to 
demonstrate that the cause of death may be related to 
service.  By letter dated October 15, 1996, the appellant was 
advised that it was important to submit a report by a 
physician or other qualified medical practitioner showing 
that the premature ventricular contractions noted in service 
were symptomatic of subsequently diagnosed coronary vascular 
disease or that findings were indicative of another pathology 
which either caused or materially hastened the veteran's 
death.  At the personal hearing in November 1999, the 
undersigned member of the Board advised the appellant that 
whether the veteran had heart disease or not was a medical 
determination, and that a claim would require "some input 
from medical people."  As there is still no competent 
medical evidence of record of a nexus between any primary or 
contributory cause of death and the veteran's period of 
military service or disabilities attributable thereto, the 
Board must find that the appellant's claim is not well 
grounded and must, therefore, be denied.  38 U.S.C.A. 
§ 5107(a).  

While the Board may liberally construe the evidence in 
support of an appellant's claim (see 38 C.F.R. § 3.303(a) 
(1999)), the Board may not substitute its own medical 
judgment for the medical opinion evidence of record in order 
to create the required medical nexus opinion evidence lacking 
in this appellant's case.  The Court has specifically held 
that the Board "may consider only independent medical 
evidence to support their findings."  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175, (1991).  As the appellant 
has not presented a well-grounded claim, the duty to assist, 
to include a remand for an expert or independent medical 
opinion, does not arise.  See Anderson v. Brown, 9 Vet. App. 
542 (1996); Slater v. Brown, 9 Vet. App. 240 (1996); Franzen 
v. Brown, 9 Vet. App. 235 (1996).  The Court has held that 
the VA Secretary cannot undertake to assist an appellant in 
developing facts pertinent to his or her claim until a well-
grounded claim has been submitted.  Morton v. West, 12 Vet. 
App. 477 (1999) (per curiam). 

As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  Should the appellant, in the future, produce 
such competent medical opinion, there would be a basis for 
reopening her claim and adjudicating her claim on the merits.


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death having been found to be not well 
grounded, the appeal is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

